DETAILED ACTION

The Amendment filed by Applicant on 10/12/2021 is entered.

Claims 1-6 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 10/12/2021 have been fully considered and they are found persuasive.

The objection of claim 1 because informalities is withdrawn.

The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-6 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is U.S. Patent Nos. 6,316,545 (Sakuta) & 5,770,112 (Omura et al.). The present invention is novel and non-obviousness. The present invention provides an organopolysiloxane emulsion composition comprising a polyoxyalkylene-modified organopolysiloxane compound (A), polyoxyalkylene-modified organopolysiloxane compound (B) and a organopolysiloxane having formula (12). Sakuta provides a polyoxyalkylene-modified organopolysiloxane different from the present invention. Omura teaches polyether-modified silicones different from the organopolysiloxane emulsion composition of present invention.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including the cited prior art to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh